NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GEORGE SINGLETON,
Claimcmt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
2010-7106
Appea1 from the United States C0urt of Appea1s for
Veterans Claims in case n0. 08-1131, Judge `Bruce E.
Kas01d.
ON MOTION
ORDER
Upon consideration of Ge0rge Singlet0n’s motion for a
45-day extension of time, until March 10, 2011, to file his
reply brief,
IT ls ORDERED THAT:
The motion is granted

SINGLETON V. ,DVA 2
FOR THE COURT
 2 5  /S/ Jan Horba1§,§
CC.
Date J an H0rba1y
C1erk
Kenneth M. Carpenter, Esq.
Martin F. H0ckey, Jr., Esq.
s2 1 F||_£
u.s. constr as ngpa son
me FEoz;nAL c1ac'ii’n
JAN 25 2011
.li!|W!
113